Title: To James Madison from Nathaniel Ellicott, 27 November 1813
From: Ellicott, Nathaniel
To: Madison, James


        
          Respected Friend James Madison
          Occoquan 27 Nov 1813
        
        Those Interested are about to Petition the next Legisture of Virginia to Pass a Law to open a road from this place to Normonds ford upon Rappc. I have had a Person out at the last Courts in Culpepper and Fauq: for the last Two getting Signers to the Petition, and I mean to Wait on the Legislature myself. Will you (if you approve of the road) do me the favor to Enclose to me a letter to Each of the members from your County Stating your Knowlege of the Necessity of Such a road, &ct &ct in So doing you will Confer a favor on the Public and on no Individual more than your Friend
        
          N Ellicott.
        
      